DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/17/2021 is acknowledged. All outstanding rejections, except as set forth below are withdrawn in light of amendments. Claims 1-11 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2004/0249070 A1).

Regarding claims 1, 3-6, 8,  Lim et al. disclose a composition comprising a polycarbonate resin A, a rubber modified-grafted copolymer B, a vinyl copolymer C, a flame retardant D, a fluorinated polyolefin resin E and an inorganic filler (see Abstract and paragraphs 0018, 0066), wherein polycarbonate resin, rubber modified-grafted copolymer, vinyl copolymer and fluorinated polyolefin read on polymer matrix. The rubber-modified grafted copolymer can be acrylonitrile butadiene styrene resin (ABS) (see paragraph 0030). The inorganic filler can be talc or glass fiber (see paragraph 0066). The glass fibers read on whiskers. Further, Lim et al. disclose the composition can be applied to automobile parts (see paragraph 0068).
The amount of polycarbonate resin is 45 to 95 parts by weight, rubber modified-grafted polymer is 1 to 50 parts by weight, vinyl copolymer is 0 to 50 parts by weight, flame retardant is 1 to 30 parts by weight per 100 parts by weight of A, B and C, fluorinated polyolefin resin is 0.05 to 5.0 parts by weight per 100 parts by weight of A, B and C and inorganic filler is 0 to 60 parts by weight per 100 parts by weight of A, B and C (see paragraphs 0018, 0066).
When polycarbonate resin A is 50 parts by weight, ABS resin B is 50 parts by weight, vinyl copolymer C is 0 parts by weight (i.e. A+B+C = 100 parts by weight), flame retardant is 1 parts by weight, fluorinated polyolefin is 0.05 parts by weight and inorganic filler is 0 parts by weight, the amount of polymer matrix is 99 wt%(99 = 100.05/101.05 x 100) and inorganic filler is 0 wt% (0 = 0/101.05). When polycarbonate resin A is 50 parts by weight, ABS resin B is 50 parts by weight, vinyl copolymer C is 0 parts by weight (i.e. A+B+C = 100 parts by weight), flame retardant is 30 parts by weight, fluorinated polyolefin is 5 parts by weight and inorganic filler is 60 parts by weight, the amount of polymer matrix is 53 wt%(53 = 105/195 x 100) and inorganic filler is 31 wt% (31 = 60/195 x 100). Accordingly, the amount of polymer matrix is 53 to 99 wt% and amount of inorganic filler is 0 to 31 wt%. 
Further, when amount of polycarbonate A is 50 parts by weight, ABS resin B is 50 parts by weight, vinyl copolymer C is 0 parts by weight  (i.e. A+B+C = 100 parts by weight) and fluorinated polyolefin is 0.05 parts by weight, the amount of polycarbonate in total of polymer matrix is 50 wt% (50 = 50/100.05 x 100). When amount of polycarbonate A is 50 parts by weight, ABS resin B is 50 parts by weight, vinyl copolymer C is 0 parts by weight  (i.e. A+B+C = 100 parts by weight) and fluorinated polyolefin is 5 parts by weight, the amount of polycarbonate in total of polymer matrix is 48 wt% (48 = 50/105 x 100). Accordingly, amount of polycarbonate is 48 to 50 wt% based on the total weight of the polymer matrix.
In light of the overlap between the claimed composition and that disclosed by Lim et al., it would have been obvious to one of ordinary skill in the art to use a composition that is both disclosed by Lim et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2004/0249070 A1) as applied to claim 1, further in view of Isozaki et al. (US 2007/0179233 A1).
Regarding claim 2, Lim et al. disclose the composition as set forth above. While Lim et al. disclose inorganic filler such as talc, Lim et al. do not disclose a particle diameter of the inorganic filler.
Isozaki et al. disclose a resin composition comprising polycarbonate resin and inorganic filler such as talc having an average particle diameter of 0.2 to 20 microns (see paragraph 0051). The inorganic filler improve rigidity and flame retardance. An injection molded article made of the resin composition is suitably used for automobile parts (see paragraph 0001).
In light of motivation for using talc having an average particle diameter of 0.2 to 20 microns disclosed by Isozaki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use talc having an average particle diameter of 0.2 to 20 micron  in Lim et al. in order to improve rigidity and flame retardance, and thereby arrive at the claimed invention.

Regarding claims 9 and 10, Lim et al. disclose the composition as set forth above. While Lim et al. disclose presently claimed inorganic filler. 
Isozaki et al. disclose a resin composition comprising polycarbonate resin and inorganic filler such as kaolin or calcium carbonate (see paragraph 0051). The inorganic filler improve rigidity and flame retardance. An injection molded article made of the resin composition is suitably used for automobile parts (see paragraph 0001).
In light of motivation for using kaolin or calcium carbonate disclosed by Isozaki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use kaolin or calcium carbonate of Isozaki et al. as inorganic filler in Lim et al. in order to improve rigidity and flame retardance, and thereby arrive at the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2004/0249070 A1) as applied to claim 1, further in view of Takagi et al. (US 2004/0063824 A1).

Regarding claim 7, Lim et al. disclose the composition as set forth above. Lim et al. do not disclose the inorganic filler comprises magnesium sulfate whiskers.
Takagi et al. disclose a composition comprising polycarbonate resin and inorganic filler as a reinforcement such as magnesium sulfate whiskers (see paragraph 0162). The composition can be applied to automobile parts (see paragraph 0244).
In light of motivation for using magnesium sulfate whiskers disclosed by Takagi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use magnesium sulfate whiskers of Takagi et al. as inorganic filler in Lim et al. in order to provide reinforcement, and thereby arrive at the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2004/0249070 A1) as applied to claim 1, further in view of Matsuno et al. (US 2010/0222486 A1).

Regarding claim 11, Lim et al. disclose the composition as set forth above. Further, Lim et al. disclose the composition can be applied to automobile parts (see paragraph 0068). Lim et al. do not disclose a vehicle part comprising a plating layer and a polymer layer comprising the composition, wherein the plating layer is formed on the polymer layer. 
As indicated by Matsuno et al., it is well known that a composition comprising polycarbonate and ABS resin can be molded to a molded article such as sheet or film for automobile parts and the molded article can be surface modified using plating to impart other function (see Abstract and paragraphs 0001, 0175, 0211 and 0214 and 0064).
Therefore as taught by Matsuno et al., it would have been obvious to one of the ordinary skills in the art to prepare an automobile part of Lim et al. comprising a plating layer and a polymer layer comprising the composition, wherein the plating layer is formed on the polymer layer in order to impart additional functionality, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered. All outstanding rejections except as set forth above are withdrawn in light of amendments.

Applicants respectfully submit that the instantly claimed content ranges for the polymer matrix and the inorganic filler can be important to provide substantially improved properties of the composition, e.g., flexural modulus, heat deflection temperature, and the plating adhesion. As demonstrated in the instant specification, particularly Exemplary Embodiments 2, 4, 5, 7, 8, 11 and 12), the composition including 20 to 30 wt% of an inorganic filler based on the total weight of the composition had shown significant increase in flexural modulus, heat deflection temperature, and the plating adhesion. See also Table 1 at pages 9-13 of the instant specification. Such a feature of the instantly claimed invention, e.g., content of the inorganic filler, and the associated advantages are not suggested or taught in the cited documents, whether considered alone or in combination.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific type and amount of polymer matrix, i.e. PC + ABS (see Table 1), while the present claim recite any type of polymer matrix and (ii) the examples recite specific type of inorganic filler, i.e. (magnesium sulfate) whisker, talc, calcium carbonate and kaolin (Table 1), while the present claim recite any type of inorganic filler.
Further, Lim et al. disclose the composition identical to that presently claimed. Therefore, it is obvious or inherent that the composition of Lim et al. provide substantially improved properties of the composition, e.g., flexural modulus, heat deflection temperature, and the plating adhesion, absent evidence to the contrary.

Applicants argue that Lim merely reports a composition including phosphorous compounds of formula (II) and formula (IV) including organic functional groups, which is distinguished from the inorganic filler as Applicants disclose and claim. Moreover, nowhere in Lim demonstrates or appreciate using the inorganic filler compounds in the instantly claimed range. See also Table 1 in Lim.
However, Lim disclose that the composition can comprise an inorganic filler and its amount (see paragraph 0066). While Lim discloses composition comprising phosphorous compounds, Lim also discloses composition comprises inorganic fillers (see Abstract, paragraphs 0018, 0066). 
Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that the other cited documents do not remedy the deficiency above.
However, note that while Isozaki et al., Takagi et al. and Matsuno et al. do not disclose all the features of the present claimed invention, these references are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather each reference teaches a certain concept, namely particle diameter of talc and inorganic filler such as kaolin or calcium carbonate by Isozaki et al, magnesium sulfate whiskers by Takagi et al., 
In light of amendments, claim objection is withdrawn.
In light of amendments, 112 second paragraph rejections are withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787